                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    RAFAEL ARROYO, JR.,                                     Case No. 18-cv-05926-SVK
                                   8                    Plaintiff,
                                                                                                ORDER TO SHOW CAUSE RE
                                   9             v.                                             SETTLEMENT
                                  10    FACCHINO/LABARBERA BERNAL                               Re: Dkt. No. 26
                                        PLAZA DE LLC, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                               Plaintiff reports that this case has settled. ECF 26. All previously-scheduled deadlines and
                                  13
                                       appearances are vacated.
                                  14
                                               By July 22, 2019, the parties shall file a stipulation of dismissal. If a dismissal is not filed by
                                  15
                                       the specified date, then the parties shall appear on July 30, 2019 at 10:00 a.m. and show cause, if any,
                                  16
                                       why the case should not be dismissed. Additionally, the parties shall file a statement in response to
                                  17
                                       this Order no later than July 23, 2019, advising as to (1) the status of the parties’ efforts to finalize
                                  18
                                       settlement, and (2) how much additional time, if any, is requested to finalize the settlement and file the
                                  19
                                       dismissal.
                                  20
                                               If a dismissal is filed as ordered, the Order to Show Cause hearing will be automatically
                                  21
                                       vacated and the parties need not file a statement in response to this Order.
                                  22
                                               SO ORDERED.
                                  23
                                       Dated: May 21, 2019
                                  24

                                  25

                                  26                                                                     SUSAN VAN KEULEN
                                                                                                         United States Magistrate Judge
                                  27
                                  28
